Citation Nr: 1413695	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  08-26 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.  

2.  Entitlement to an initial evaluation in excess of 30 percent for seborrheic dermatitis.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 10 percent rating for migraine headaches.

In September 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in March 2013 when the Board granted an increased rating of 30 percent for migraine headaches and dismissed claim for entitlement to an evaluation in excess of 10 percent for allergic rhinitis.  The Veteran appealed the March 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2013, the Court vacated the Board's March 2013 decision insofar as it denied a rating in excess of 30 percent for migraine headaches, and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR). 

In January 2014, VA received new evidence from the Veteran's representative.  In a January 2014 letter, the representative waived RO consideration of the new evidence.  Thus, the Board may proceed to adjudicate the appeal.

For the reasons discussed below, the Board also finds that the issues of entitlement to an initial evaluation in excess of 30 percent for seborrheic dermatitis and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record.  See Manlincon v. West, 12 Vet. App. 238 (1998); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to an initial evaluation in excess of 30 percent for seborrheic dermatitis and entitlement to a TDIU are  addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The Veteran's migraine headaches manifest as very frequent prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for service-connected migraine headaches are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's increased rating claim.  Prior to initial adjudication of the Veteran's claim, appropriate notice was provided in February and March 2006 letters.  Mayfield, 444 F.3d at 1333; See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in June 2008 and January 2009.  The examinations are adequate because they are based on a thorough examination and a description of the Veteran's pertinent medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since she was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board finds that a higher rating of 50 percent is warranted for migraine headaches is warranted for  migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, throughout the period on appeal.  

Under Diagnostic Code 8100, the maximum 50 percent disability rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The evidence of record reflects that the Veteran complained of regular headaches causing very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In November 2006, she reported having two to three headaches a week.  An August 2006 Emergency Room VA record reflects the Veteran reported having daily, almost constant headaches.  Her headaches were associated with visual aura, nausea and were worse with bright light.  A March 2008 VA treatment record reflects that the Veteran had unilateral, throbbing headaches three to four times per week with associated photo/phonophobia, nausea.  A September 2008 VA treatment record reflects that the Veteran wakes up about 4 times per week with headaches and 2 days a week, the headaches last all day.  A February 2012 VA treatment record reflects that she had three or more headaches per week.  

At the September 2012 Board hearing, the Veteran stated that when she has headaches she has to go into a dark room and lay down.  See Board Hearing Transcript at p. 4.  

A January 2013 vocational assessment reflects that a vocational expert found that the Veteran's self-reported information demonstrated a consistent and steady worsening of symptoms related to her service-connected headaches and sinus infections, which reached to the point of impacting her ability to sustain full-time employment, secure or follow a substantially gainful occupation, and even attend school consistently.  

The Veteran is competent to report symptoms of her migraines and their frequency as this is observable by her senses.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds her statements to be credible as they have been generally consistent throughout the period on appeal and consistent with the evidence of record.  

Based on the foregoing, the evidence shows that the Veteran has very frequent completely prostrating and prolonged migraine attacks.  The January 2013 vocational assessment also reflects that the Veteran's headaches are productive of severe economic inadaptability.  Consequently, the Board finds that the Veteran's migraine headache disability merits a 50 percent rating.

The Board has considered entitlement to an evaluation in excess of 50 percent but notes that a rating higher than 50 percent is not supported by regulation.  As the maximum scheduler evaluation under the rating code for migraine headaches is in now effect, no additional discussion is necessary.  38 C.F.R. § 4.124a, Code 8100.  The Board has also considered the use of other rating codes, but finds that there are no appropriate codes that provide for an evaluation in excess of 50 percent for headaches.  

The Board has considered whether this case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The manifestations of the Veteran's migraine headaches are fully contemplated by the schedular rating criteria.  The rating code addresses the frequency, severity, duration and economic effect of her migraine headaches.  Therefore, the rating schedule is adequate to evaluate her disability picture and extraschedular referral is not warranted.


ORDER

Entitlement to an evaluation of 50 percent for migraine headaches is granted.



REMAND

In Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court in Rice found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Veteran and her representative have raised the issue of entitlement to a TDIU.

In a January 2013 Vocational Assessment, a vocational expert reviewed the claims file and opined that it is at least as likely as not that the Veteran's combined service-connected impairments of migraine headaches and allergic rhinitis, along with her other service-connected impairments of seborrheic dermatitis and residual bilateral foot strain from bilateral bunionectomy, have prevented her from continuing the work she was qualified to perform and from securing and following any other substantially gainful employment since at least 2003, when she stopped working as a loan officer.  

In the rationale for the opinion the vocational expert noted that the Veteran worked as a substitute teacher, but that she had only been able to work a few days for a few years due to her service-connected conditions.  The expert stated that the Veteran's current employment is not considered substantially gainful employment, and her earnings fall well below the poverty threshold.  However, in the rationale, the vocational expert did not address the fact that the Veteran returned to school in 2013 studying computer support technology with a GPA of 3.0.  It is not clear from the evidence of record whether the Veteran is a full-time student.  As the vocational expert only addressed the Veteran's work as a substitute teacher in the rationale for his opinion, and did not address the fact that she is also a student, the Board finds that the opinion is inadequate.  Consequently, the Board finds that a new opinion is necessary.

In a July 2008 rating decision, the RO granted entitlement to service connection for seborrheic dermatitis with an evaluation of 30 percent.  In a September 2008 substantive appeal, the Veteran stated that she had eczema from the top of her head to her ankles, not only 20- percent of her body.  The statement expresses disagreement with the 30 percent rating assigned in the July 2008 rating decision, which was based on a finding that she had her service-connected skin condition on 20 percent of her body.  Thus, the Board finds that this statement can be construed as a notice of disagreement with the initial rating assigned for seborrheic dermatitis in the July 2008 rating decision.  Notice letters regarding the claim were sent in May 2009 and July 2009.  However, there is no indication that a statement of the case was issued on the increased rating claim.  Thus, the claim must be remanded for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Finally, the VA treatment records in the file date to September 2012.  As the VA treatment records are relevant to the TDIU claim, the Board requests the Veteran's complete VA treatment records from September 2012 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from September 2012 to present.  If no records are available, the claims folder must indicate this fact.

2.  Send the Veteran a notice letter pertaining to a claim for entitlement to TDIU, to include a description of the evidence necessary to substantiate a claim for TDIU, her duties to substantiate the record, and VA's duties.  Allow for a reasonable period for response.

3.  After completion of the above, schedule the Veteran for a VA examination to ascertain whether the Veteran's service-connected disabilities makes the Veteran unemployable.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by the symptoms of her service-connected disabilities.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran is unable to obtain or maintain substantially gainful employment due only to her service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  An explanation should be provided as to why the examiner believes the Veteran is or is not employable.

4.  Issue an appropriate SOC that addresses the claim of entitlement to an initial evaluation in excess of 30 percent for seborrheic dermatitis.  The Veteran should be advised that this matter will be before the Board only if she timely perfects an appeal by submitting a substantive appeal.  If she perfects an appeal in the matter, it should be returned to the Board for appellate consideration.

5.  Thereafter, readjudicate the issue on appeal of entitlement to a TDIU.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


